Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 4-11-22 are acknowledged.

Claims 1, 3, 4, 6-18, 25, 28, 30, 32, 34, 35 are pending and under examination as they read on the species of antibody having the heavy chain of SEQ ID NOs: 55/56 and the light chain of SEQ ID NOs: 51/52.

The prior rejection of claims 1, 3, 4, 6-18, 25, 28, 30 and 32 under 35 USC § 112(a) for failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments.

The prior rejection of claims 34 and 35 under 35 U.S.C. 112(b) has been withdrawn in view of  applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 28, 30 and 32 stand rejected, and claims 34 and 35 as newly amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

With respect to claims 28, 30 and 32, applicant indicates in their remarks that this claims “are withdrawn.”  However, claims 28, 30 and 32 are not withdrawn; rather, they stand rejected for the reasons of record set forth in section 7 of the prior office action.

With respect to newly amended claims 34 and 35, these claims encompass in their breadth an isolated monoclonal antibody heavy chain having a binding specificity to human CD3, wherein the heavy chain comprises the three amino acid sequences of SEQ ID NOs: 73-75 (claim 34), and an isolated monoclonal antibody light chain having a binding specificity to human CD3, wherein the light chain comprises the three amino acid sequences of SEQ ID NOs: 76-78 (claim 35).

It is known in the art that antibody-antigen affinity and specificity is a function of not only direct CDR to antigen interactions, but also the interactions of the CDRs with framework residues in the same chain, e.g., Vh CDR binding to Vh framework residues, and in the opposing chain, e.g., Vh CDR binding to Vl framework residues.  In addition, the CDR residues of each chain can interact with the CDRs of the opposite chain.  It is for this reason that antibody humanization protocols, e.g., humanization of a murine antibody, provide extensive guidelines as to the retention of certain murine residues in the context of the human framework so as to preserve this web of interactions, the loss of any one of these interactions having the potential to ablate antibody-antigen binding (see, e.g., Eduardo Padlan, Mol Immunol. 1994 Feb;31(3):169-217, in particular column bridging paragraph on page 177; page bridging paragraph pages 178-179 through page 180; pages 201, 204 and Tables 8, 22 and 23 and Adair et al., United States Patent No. 5,859,205, in particular columns 1-6, 9-11 and 27-28, both cited herewith).

It is also known that given one specified variable domain, either heavy or light, the skilled artisans can screen libraries to identify other variable domains that will pair with the starting variable domain and maintain antigen specificity (Portolano et al., J Immunol. 1993 Feb 1;150(3):880-7, see entire document, particularly figure 1, cited herewith). Thus, it is known in the art that artisans can screen for other variable domains that will ensure a functional antibody of defined antigen specificity if a full variable domain is used in the screening assay. 

Thus, based on the knowledge in the art, the skilled artisan understands that while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions.  As such, making the claimed genus of antibodies would be an unpredictable endeavor requiring far more than routine experimentation because the isolated CDR sequences of a heavy or light chain variable region of an antibody comprises less than a majority of the residues important for antigen recognition.  Moreover, enabled prior art techniques for identifying other variable domains by screening make use of an intact variable domain comprising CDRs interspersed between frameworks as the starting structure to be taken through the screening assay.  The instant claims recite less than this minimum structure that is required for screening, and the instant specification fails to provide sufficient direction or guidance as to the breadth of Vh/Vl frameworks that can accommodate the claimed CDRs while simultaneously providing appropriate structure to pair with the cognate Vl/Vh chain to create the genus of antibodies having binding specificity to human CD3.

When the above is considered together it is evident that undue trial and error experimentation would be required of the skilled artisan to probe the genus of sequences encompassed by the instant claims to determine which are capable of encoding heavy and/or light chain variable domains having binding specificity to human CD3.  

In sum, in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine, not-undue experimentation.

Claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The teachings of the specification are insufficient to establish possession of the inventions of claims 34 and 35 drawn to an isolated monoclonal antibody heavy chain having a binding specificity to human CD3, wherein the heavy chain comprises the three amino acid sequences of SEQ ID NOs: 73-75 (claim 34), and an isolated monoclonal antibody light chain having a binding specificity to human CD3, wherein the light chain comprises the three amino acid sequences of SEQ ID NOs: 76-78 (claim 35).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties, e.g., an isolating monoclonal antibody heavy or light chain having a binding specificity for human CD3, can result in a claim that does not meet written description even when the antigen bound by the antibody is known, because antibodies with those properties have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claim 34 is drawn to an isolated monoclonal antibody heavy chain having a binding specificity to human CD3, wherein the heavy chain comprises the three amino acid sequences of SEQ ID NOs: 73-75, while claim 35 is drawn to an isolated monoclonal antibody light chain having a binding specificity to human CD3, wherein the light chain comprises the three amino acid sequences of SEQ ID NOs: 76-78.

The instant specification discloses 9 human CD3 binding antibodies having relatively similar Vh CDRs 1-3, 8 of said 9 antibodies also having relatively similar Vl CDRs 1-3 (see alignment of light chain SEQ ID NOs: 4, 12, 20, 28, 36, 44, 52, 60 and 68 and of heavy chain SEQ ID NOs: 8, 16, 24, 32, 40, 48, 56, 64 and 72 as set forth in the prior office action).  Beyond these structurally similar antibodies the specification does not disclose what antibody structure(s) are sufficient to make a monoclonal antibody having binding specificity to human CD3.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the genus of claim 34 drawn to an isolated monoclonal antibody heavy chain having a binding specificity to human CD3, wherein the heavy chain comprises the three amino acid sequences of SEQ ID NOs: 73-75, or the genus of claim 35 drawn to an isolated monoclonal antibody light chain having a binding specificity to human CD3, wherein the light chain comprises the three amino acid sequences of SEQ ID NOs: 76-78.

The number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

The instant specification provides insufficient direction or guidance concerning the relationship between the structure of the claimed CDRs and binding specificity to human CD3 to demonstrate possession of the breadth of this genus, especially in view of the lack of the insufficient structure provided by the isolated heavy or light chain CDRs as described in the preceding section.

In conclusion, applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

Claims 1, 3, 4, 6, 7, 9, 10, 13, 14, 15-18, 25, 28, 30 and 32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-18, 22, 24 and 25 of copending Application No. 16615123 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that SEQ ID NOs: 2 and 4 of the ‘123 are Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims; moreover, SEQ ID NO: 38 of the ‘123, which encodes the tetra-specific antibody of the ‘123 (see Fig. 1 of the ‘123) also comprises SEQ ID NOs: 2 and 4 of the ‘123 in the form a human CD3 binding scFv.  Likewise, the nucleic acid sequence of ‘123 claim 15 which encodes the tetra-specific antibody of ‘123 claim 13, and which is used in method claim 18 of the ‘123 to produce tetra-specific antibody comprising SEQ ID NO: 38 anticipates claims 15-18 of the instant application.  Likewise, the pharmaceutical composition and method of treatment claims of the ‘123 anticipate claims 25, 28, 30 and 32 of the instant claims.

Claims 1, 3, 4, 6, 7, 9, 10, 13 and 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16615122 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that the SEQ ID NO: 66 of the ‘112 comprises Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims.

Claims 1, 3, 4, 6, 7, 9, 10, 13, 14 and 25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 21 and 22 of copending Application No. 17040513 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that the guidance and navigation control (GNC) proteins of SEQ ID NOs: 50, 80, 88 and 104 of the ‘513 comprise Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims; moreover, said GNC sequences of the ‘123 comprise Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims in the form a human CD3 binding scFv.

Claims 1, 3, 4, 6, 7, 9, 10, 13 and 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16615117 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that the SEQ ID NOs: 22 and 24 of the ‘117 are identical to SEQ ID NOs: 56 and 52 of the instant claims.

Applicant requests the ODP rejections set forth above be held in abeyance until this application is otherwise in condition for allowance.

Applicant’s request is acknowledged but cannot be granted.  Obviousness type double patenting rejections, whether provisional or not, cannot be held in abeyance.  A double patenting rejection can be overcome, e.g., by a convincing rebuttal of the merits of the rejection, by amending the claims such that they are no longer anticipated and/or rendered obvious by the reference claims or by filing a proper terminal disclaimer.  Thus, the claims stand rejected for the reasons of record.

No claims are allowed.  However, claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644